ORDER
PER CURIAM.
Movant, Jody Jones appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We previously affirmed Movant’s conviction for felony stealing, section 570.030, RSMo 2000. State v. Jones, 32 S.W.3d 128 (Mo.App. E.D.2000).
In this appeal, Movant contends his trial attorney provided ineffective assistance by failing to investigate and prepare for trial. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err in denying Movant’s motion. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).